Case:21-13328-MER Doc#:79 Filed:07/06/21                Entered:07/06/21 15:09:22 Page1 of 1


                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO
                           The Honorable Michael E. Romero


    In re:
                                                   Case No. 21-13328 MER
    SUMMIT FAMILY RESTAURANTS, INC.
                                                   Chapter 11
        Debtor.

                       NOTICE OF VIDEO STATUS CONFERENCE

        NOTICE IS HEREBY GIVEN that a status and scheduling conference has been
set on Tuesday, July 20, 2021, by Zoom video conference. Counsel and/or parties
should not appear in person. On or before July 15, 2021, counsel for the Debtor shall
file a status report listing all pending matters and their status.1

       A complete list of all video conference participants (attorneys and witnesses),
with the participants’ email addresses, shall be delivered to chambers by email to
MER_Courtroom@cob.uscourts.gov on or before July 15, 2021. For security reasons,
the Zoom video conference details will not be posted publicly. The Court will send
Zoom invitations via email to counsel and/or parties within one day of the hearing.
Counsel and/or parties shall not, under any circumstances, share, post, and transmit the
Zoom video conference link, meeting ID, or password.

        All parties scheduled to take part in the hearing are strongly encouraged to test
all equipment ahead of time by taking part in the Court’s Zoom training sessions
available on Wednesdays at 8:30 a.m. More information on the training sessions is
available on the Court’s website at https://www.cob.uscourts.gov/zoom-video-
conferences. Parties who have not tested equipment ahead of time may be excluded
from the hearing. All parties should read the Court’s guidelines for zoom video
conferences on its website in advance of the video test. If additional or alternate
training times are desired, please contact chambers.

DATED: July 6, 2021                           BY ORDER OF THE COURT:

                                              KENNETH S. GARDNER, CLERK

                                              By: Deborah L. Beatty, Deputy Clerk
                                                  United States Bankruptcy Court
                                                  U.S. Custom House
                                                  721 19th Street
                                                  Denver, Colorado 80202-2508


1
  The Court notes that, pursuant to Local Bankruptcy Rules 9010-1 and 5005-1, all attorneys
appearing before this Court must be admitted to practice before the United States District Court
for the District of Colorado and all documents filed by an attorney must be filed electronically via
CM/ECF.
